Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 01/17/2022.

Claim Rejections - 35 USC § 112
3.       In view of Applicant’s argument [Remarks] and amendments filed 01/17/2022, claim rejection(s) with respect to 35 USC 112(b) have been fully considered and the rejection of claims 1-10 under 35 U.S.C. 112(b) is withdrawn.

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-10 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1 and similar independent claims 6 and 7, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claims 1, 6 and 7.  

The prior art of Takasaki (US PAT. No. 10,225,433 B2) teaches in Col. 10 lines 50-67 and in Fig. 4, Col. lines 1-8, The apparatus program 35 transmits error notification 

	In particular, the closest applied reference of Takasaki fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1 as follows:
	“in response to detecting the failure occurring in the information processing apparatus, specify whether the failure occurring in the information processing apparatus can be suppressed before the failure occurs in the information processing apparatus, based on predetermined information; and a display that displays failure handling information related to enabling suppression of recurrence of the failure in response to specifying that the failure can be suppressed before the failure occurs in the information processing apparatus, wherein the failure that can be suppressed before the failure occurs in the information processing apparatus includes a failure caused by a consumable of the information processing apparatus.”, since Takasaki fails to teach if an error in the system is detected can that error be mitigated before the error actually occurs in the system by mitigation processing and displaying processing information associated with the error mitigation on a display to assist with failure suppression before the error occurs in the system as required by the claim. 
	
6.	Therefore, the prior arts searched, cited and of record to include Takasaki fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

7.	Independent claim(s) 6 and 7 are essentially the same as Independent Claim 1 and refers to “An image forming apparatus” and “A non-transitory computer readable medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

8.       It follows that claims 2-5 and 8-10 are then inherently allowable for depending on an allowable base claim.

.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DARRYL V DOTTIN/Examiner, Art Unit 2677